DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 17026045, filed 9/18/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Allowable Subject Matter
Claims 21 – 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21, 34, 39:
The closest prior art is Reynolds et al. (U.S. Patent Publication 2018/0143727 A1).
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “touch driver circuitry configured to: drive, in a touch scanning interval of a first mode, a sensing signal on a common voltage (VCOM) electrode of an in-cell touch unit, wherein the sensing signal comprises a windowed sinusoidal waveform and a transition waveform to transition the in-cell touch unit between the first mode and a second mode; and drive, in the second mode, a display signal on the VCOM electrode.” in the context of the rest of the claimed limitations.
	Claims 22 – 33, 35 – 38, 40, 41 depend on claims 21, 34, 39 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180143726 A1 discloses a method includes performing a first positive integration by sensing a first rising edge of a charging signal of a touch sensor during a first synchronization period, performing a first negative integration by sensing a first falling edge of the charging signal during a second synchronization period, and performing a first phase shift by skipping integration during a third synchronization period. 
US 20180143727 A1 discloses method also includes toggling the charging signal, resulting in a second rising edge of the charging signal during the second synchronization period. 
US 20210089189 A1 discloses method further includes performing a second positive integration by sensing a second rising edge of the charging signal during a fourth synchronization period, performing a second negative integration by sensing a second falling edge of the charging signal during a fifth synchronization period, and performing a second phase shift by skipping integration during a sixth synchronization period. The first integrations are associated with a first sample measurement and the second integrations are associated with a second sample measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693